             Case 3:19-cv-01060-MO       Document 1       Filed 07/08/19    Page 1 of 6




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorney for Plaintiffs




                              UNITED STATES DISTRICT COURT

                        DISTRICT OF OREGON, PORTLAND DIVISION




TRUSTEES OF THE INTERNATIONAL                     )   Civil No. _____________________
BROTHERHOOD OF ELECTRICAL                         )
WORKERS DISTRICT NO. 9 PENSION                    )
PLAN,                                             )   COMPLAINT (Breach of Collective
                                                  )   Bargaining Agreement and Violation of
                Plaintiffs,                       )   ERISA)
                                                  )
       v.                                         )
                                                  )
FULL BORE, INC.,                                  )
                                                  )
                Defendant.                        )
                                                  )

       Plaintiffs allege:

                                                 I.

                                            PARTIES

       1.       Plaintiffs are the Trustees of the International Brotherhood of Electrical Workers

District No. 9 Pension Plan (hereinafter “Fund”).

///    ///

Page 1 – COMPLAINT
            Case 3:19-cv-01060-MO       Document 1       Filed 07/08/19     Page 2 of 6




       2.      The Fund is an “employee pension benefit plan” as that term is defined in 29

U.S.C. § 1002(2)(A) of the Employment Retirement Income Security Act of 1974, as amended

(ERISA). A number of employers pay fringe benefit contributions to the Fund, and the Fund is a

“multiemployer plan” as that term is defined in 29 U.S.C. § 1002(37)(A) of ERISA. The

Trustees of the Fund have discretionary authority to control and manage the Fund and are

“fiduciaries” of the Fund as that term is defined in 29 U.S.C. § 1002(21)(A) of ERISA.

       3.      At all times material to this proceeding (August 2018 and January 1, 2019, to

date), Defendant has been an “employer” as that term is defined in 29 U.S.C. § 152(2) of the

Labor-Management Relations Act (LMRA) and 29 U.S.C. § 1002(5) of ERISA, and has been

engaged in an “industry or activity affecting commerce” as that term is defined in 29 U.S.C. §§

142(1) and (3) of the LMRA and 29 U.S.C. § 1002(12) of ERISA.

                                                II.

                                JURISDICTION AND VENUE

       4.      The Court has jurisdiction over the Claims for Relief brought by the Trustees of

the Fund against Defendant for violation of 29 U.S.C. §§ 1132(a)(3) and 1145 of ERISA

pursuant to the provisions of 29 U.S.C. § 1132(e)(1) of ERISA.

       5.      Defendant is an Oregon corporation. At all times material to this proceeding

(August 2018 and January 1, 2019, to date), Defendant has been signatory to a written collective

bargaining agreement with International Brotherhood of Electrical Workers Local 332

(hereinafter “Union”). The collective bargaining agreement covers employees in an industry

affecting commerce, and the activities of Defendant affect commerce. The Court also has

jurisdiction over the Claims for Relief pursuant to the provisions of 29 U.S.C. § 185(a) of the

LMRA.

Page 2 – COMPLAINT
             Case 3:19-cv-01060-MO       Document 1       Filed 07/08/19     Page 3 of 6




       6.       The Fund is administered in Portland, Oregon. The Court has venue over this

action pursuant to 29 U.S.C. §1132(e)(2) of ERISA.

                                                III.

                                 FIRST CLAIM FOR RELIEF

       7.       Under the terms of the collective bargaining agreement, Defendant agreed to pay

fringe benefit contributions to the Fund on behalf of its employees performing work covered by

the collective bargaining agreement.

       8.       The Amended Trust Agreement for the Fund provides that, in the event an

employer fails to pay its fringe benefit contributions by the 20th day of the month following the

month in which the work was performed, interest shall be assessed on the delinquent fringe

benefit contributions at the rate of eight (8) percent per annum from the due date, until paid.

Recovery of interest on delinquent fringe benefit contributions is also provided for in 29 U.S.C.

§1132(g)(2)(B) of ERISA.

       9.       The Trust Agreement for the Fund provides that, in the event an employer fails to

pay its fringe benefit contributions by the 20th day of the month following the month in which

the work was performed, liquidated damages shall be assessed in the amount of 10% of the

delinquent fringe benefit contributions or $25.00 per month, whichever is greater. Recovery of

liquidated damages on delinquent fringe benefit contributions is also provided for in 29 U.S.C.

§1132(g)(2)(C) of ERISA.

///    ///

///    ///

///    ///

///    ///

Page 3 – COMPLAINT
             Case 3:19-cv-01060-MO       Document 1       Filed 07/08/19      Page 4 of 6




       10.      Defendant has failed to file its remittance report forms and pay its fringe benefit

contributions for the months of January 2019 through May 2019, and the time for so doing has

passed. Defendant should be required to file said remittance report forms, together with all

future remittance report forms that may become due during the pendency of this lawsuit, pay to

the Fund all contractually-required fringe benefit contributions that may be owed based on the

information contained therein, pay interest at the rate of eight (8) percent per annum on the

delinquent fringe benefit contributions from the date each payment became due until paid, and

pay liquidated damages on the delinquent fringe benefit contributions owed to the Fund in

accordance with the terms of the Amended Trust Agreement.

       11.      The Amended Trust Agreement for the Fund provides that, in the event an

employer fails to pay all required fringe benefit contributions by the due date and legal

proceedings are instituted, the Fund is entitled to recover a reasonable attorneys’ fee. The Fund

is entitled to recover from Defendant a reasonable attorneys’ fee pursuant to the Amended Trust

Agreement.

       12.      The Fund is also entitled to recover a reasonable attorneys’ fee from Defendant

pursuant to the provisions of 29 U.S.C. § 1132(g)(2)(D) of ERISA.

                                                 IV.

                                SECOND CLAIM FOR RELIEF

       13.      The Fund hereby realleges and incorporates by reference paragraphs 1 through 12

of this complaint as though fully set forth herein.

       14.      Defendant failed to timely pay its August 2018 fringe benefit contributions and

owes $80.25 in interest and liquidated damages to the Fund as a result.

///    ///

Page 4 – COMPLAINT
             Case 3:19-cv-01060-MO       Document 1       Filed 07/08/19     Page 5 of 6




       15.      The Fund is entitled to recover from its reasonable attorneys’ fee from Defendant

pursuant to the Amended Trust Agreement and pursuant to the provisions of 29 U.S.C. §

1132(g)(2)(D) of ERISA.

       WHEREFORE, Plaintiffs pray for a decree and judgment against Defendant as follows:

       1.       On the First Claim for Relief, requiring Defendant to file its January 2019

through May 2019 remittance report forms, together with all remittance report forms that may

become due during the pendency of this lawsuit, pay to the Fund all contractually-required fringe

benefit contributions that may be owed based on the information contained therein, pay interest

at the rate of eight (8) percent per annum on the delinquent fringe benefit contributions from the

date each payment became due until paid, and pay liquidated damages on the delinquent fringe

benefit contributions owed to the Fund in accordance with the terms of the Amended Trust

Agreement;

       2.       On the Second Claim for Relief, requiring Defendant to pay $80.25 in interest

and liquidated damages to the Fund;

       3.       Providing that the Fund shall retain the right to conduct a future payroll

examination of Defendant’s books and records in order to ensure that all required fringe benefit

contributions have been paid; and further, in the event the payroll examination reveals that

delinquent fringe benefit contributions and/or dues are owed, providing that the Fund shall have

the right to institute legal proceedings against Defendant to recover the delinquent fringe benefit

contributions found due and owing pursuant to the payroll examination report, together with

liquidated damages, interest, payroll examination fees, attorney fees and court costs;

       4.       Requiring Defendant to pay to the Fund’s attorney fees incurred herein;

///    ///

Page 5 – COMPLAINT
           Case 3:19-cv-01060-MO       Document 1       Filed 07/08/19    Page 6 of 6




      5.      Requiring Defendant to pay the Fund’s costs and disbursements incurred herein;

and

      6.      For such further equitable relief as the Court deems just and proper.

      DATED this 8th day of July 2019.

                                            BROWNSTEIN RASK, LLP


                                            /s/ Cary R. Cadonau
                                            Cary R. Cadonau, OSB #002245
                                            Attorney for Plaintiffs




Page 6 – COMPLAINT
